Citation Nr: 1524186	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  94-08 027	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement in March 1995, and a statement of the case was issued in December 1998.  The Veteran did not complete a substantive appeal.

The Board notes that in July 2013, the Veteran's widow, J.B., submitted a notice of disagreement to a March 2013 Administrative Decision.  Although the RO acknowledged the receipt of the notice of disagreement, it does not appear that a statement of the case has been sent to the widow.  See November 2013 letter.  As such, this issue is REFERRED to the RO for appropriate action. 


FINDING OF FACT

In June 2015, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, that the Veteran died in December 2003.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran sought to reopen his claim for entitlement to service connection for PTSD.

In August 1996 and November 1998, the Board remanded this claim to provide the Veteran with a statement of the case (SOC), following his notice of disagreement to the July 1994 rating decision.  A SOC was issued in December 1998, at which time the Veteran was notified that he must file his substantive appeal within 60 days or his claim would be closed.  Unfortunately, the Veteran did not file a substantive appeal.

Furthermore, the Veteran died during the pendency of the appeal.  As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  


ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


